The opinion of the court was delivered by
Magie, Chief Justice.
The act of the trial judge in excluding persons from the court-room in the manner shown in the preceding statement forms the sole ground of complaint before us.
While that act was objected to by plaintiff in error, he took no exception to it, and that the judge did so act is not shown by any bill of exceptions, but only by a certificate made under the supplement to the Criminal Procedure act, approved May 9th, 1894 (Gen. Stat, p. 1154, § 170), returning with the writ of error what that act curiously calls the record of the proceedings at the trial.
It is obvious, therefore, that it is impossible to review the order complained of, as could be done if before us on a bill of exceptions, or to detennine whether or not the trial judge lacked power to make such an order.
All that the court can do upon the proceedings before us is •to determine whether or not, assuming that the action of the *20trial judge was a matter of discretion, the plaintiff in error appears to have suffered manifest wrong or injury thereby.
This leads to the affirmance of the judgment below, for there is nothing to indicate that any wrong or injury was suffered by him by reason of that order.